Citation Nr: 0602193	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-25 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to increased rating for residuals, incision 
and drainage of a felon of the right thumb, with post-
traumatic neuropathy, currently rated as 10 percent 
disabling.

2.  Entitlement to increased rating for hypersensitive scar 
of the left thumb, currently rated as 10 percent disabling. 

3.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected right thumb disability. 

4.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to the service-connected right 
thumb disability.

5.  Entitlement to service connection for a right elbow 
disorder, claimed as secondary to the service-connected right 
thumb disability.

6.  Entitlement to service connection for a right wrist 
disorder, claimed a secondary to the service-connected right 
thumb disability.

7.  Entitlement to service connection for a right hand 
disorder, claimed as secondary to the service-connected right 
thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1983 
to August 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO continued previous ratings of 10 percent for 
hypersensitive scar of the right thumb, and 10 percent for 
residuals of incision and draining of a felon in the right 
thumb, with post-traumatic neuropathy.  In the same rating 
decision, the RO denied service connection for depression, 
for a left hand condition, for a right shoulder condition, 
for a right elbow condition, for right wrist condition, and 
for right hand condition, each claimed as secondary to the 
service-connected right thumb disability.

The appellant filed a Notice of Disagreement (NOD) in July 
2002, and the RO issued a Statement of the Case (SOC) in July 
2003 that incorporated all issues in the rating decision, 
including the issue of service connection for the left hand.  
The appellant perfected her appeal by filing a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in September 2003, 
in which she asked that the issue of service connection for 
the left arm (sic) be removed from the issues on appeal.  The 
RO sent the appellant a letter in January 2004 confirming 
that the issue of service connection for left arm (hand) 
disability had been withdrawn from appeal.  Hence, the 
matters on appeal are as reflected on the title page.  


FINDINGS OF FACT

1.  All development and notification action needed to fairly 
adjudicate each of the matters on appeal has been 
accomplished.

2.  The appellant is right-handed.

3.  There is no musculoskeletal disability associated with 
the appellant's right thumb; neurological disability is 
manifested by reduced grip strength consistent with mild 
paralysis of the median nerve.

4.  The scar on the appellant's right thumb, less than 12 
square inches in area, is hypersensitive but stable, and does 
not cause any functional limitation of the thumb.  

5.  There is no competent medical evidence or opinion 
establishing a nexus between the appellant's depression and 
her service-connected right thumb disability disability. 

6.  The competent medical evidence does not establish a 
diagnosed right shoulder, right elbow, right wrist or right 
hand disability upon which to predicate a grant of secondary 
service connection for any of the claimed disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, incision and draining of a felon of the right 
thumb, with neuropathy, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 5215 
(2005).

2.  The criteria for a rating in excess of 10 percent for a 
hypersensitive scar on the right thumb are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7804 (before August 30, 2002), 7801-7805 (2002-2005).

3.  The criteria for service connection for depression, as 
secondary to the service-connected right thumb disability, 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005).

4.  The criteria for service connection for a right shoulder 
disability, claimed as secondary to the service-connected 
right thumb disability, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2005).

5.  The criteria for service connection for a right elbow 
disability, claimed as secondary to the service-connected 
right thumb disability, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2005).

6.  The criteria for service connection for a right wrist 
disability, claimed as secondary to the service-connected 
right thumb disability, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2005).

7.  The criteria for service connection for a right hand 
disability, claimed as secondary to the service-connected 
right thumb disability, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.

Through the notice letters addressed below, the July 2002 
rating decision on appeal, the July 2002 SOC, the RO notified 
the appellant and her representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal up to that point, and the bases 
for the denial of the claims; after each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The RO sent the appellant a notice letter in January 2001 
informing her of the evidence necessary to establish 
entitlement to increased rating.  A subsequent RO letter in 
February 2001 informed her of the evidence of record and the 
anticipated timeframe for adjudication.  The RO sent the 
appellant a notice letter in May 2001 that discussed the 
VCAA's duties to notify and assist, and subsequently sent the 
appellant a letter in June 2001 that provided an updated 
listing of the evidence received and the issues currently 
under review for adjudication.  The Board finds that these 
letters meet the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the July 2002 rating action on appeal.  
However, the Board finds that the lack of that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the e RO issued an SOC in July 2003 that explained the 
evidentiary issues in detail.  The RO also sent the appellant 
a follow-up VCAA notice letter in January 2004.  The 
appellant was thereafter afforded the opportunity to respond.  
The Board particularly notes that the appellant spoke to the 
RO in March 2004 and stated that she had received the January 
2004 notice letter but had no further evidence to submit in 
support of her appeal.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the matters 
herein decided.  As indicated below, the RO has obtained the 
appellant's complete service medical records (SMRs) and 
treatment records from the Nashville VA Medical Center 
(VAMC).  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to any matter on appeal that needs to be obtained.  
The appellant has been afforded a number of VA medical and 
neurological examinations in conjunction with the matters on 
appeal, and the reports of those examinations are of record.  
The appellant also has been advised of her entitlement to 
testify before the RO and/or before the Board, but has not 
requested a hearing.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.   

II.  Factual Background

The appellant's service medical record shows that in November 
1983, she underwent surgery for incision and drainage of a 
felon in the right thumb, without immediate postoperative 
complications.  In January 1984, she complained that the tip 
of her thumb had turned grey in the cold; the clinician noted 
that the surgical scar was well-healed but apparently 
hypersensitive.  A clinical note of May 1984 indicated that 
the appellant was five months pregnant but had no other 
current medical problems.  The report of physical examination 
at the time of her discharge from service (July 1984) 
includes no finding or diagnosis of any musculoskeletal or 
neurological abnormality.  

In November 1991, the appellant submitted an initial claim 
for service connection for right thumb injury, and an April 
1992 rating decision granted service connection for incision 
and drainage of a felon in the right (major) thumb, rated as 
noncompensable.  The initial rating was increased to 10 
percent by a rating decision in December 1992.

The appellant filed a claim for increased rating in October 
1994.  The RO issued a rating decision in February 1995 that 
continued the 10 percent evaluation, and the appellant 
appealed that rating decision to the Board.  The Board issued 
a decision in July 1997 that continued the current rating of 
10 percent for traumatic neuropathy of the right thumb.  The 
same decision by the Board granted a separate 10 percent 
evaluation for painful, adherent scar of the right thumb, 
based on a November 1996 VA medical examination that found 
the scar to be adherent to the underlying bone and 
hypersensitive.

The appellant received inpatient VA psychiatric treatment in 
June 1997 for depressive disorder.  The discharge summary 
listed a number of family and social issues, but did not cite 
employment concerns or chronic pain among them.  

VA psychology notes show that the appellant was referred for 
assessment and consultation in June 1999.  The appellant 
requested counseling for depressive symptoms, exacerbated by 
a recent divorce.  The examiner noted the previous 
hospitalization for depression in 1997.  Therapy session 
notes from June through August 1999 discussed a number of 
current psychological stressors, but did not cite her 
physical disability or employment concerns among them, and at 
her final session in August 1999 the appellant reported that 
she had recently been promoted at work.

The appellant presented to the VA primary care unit in 
September 2000 with a complaint of right elbow and shoulder 
pain for the past year, exacerbated by typing at work and not 
responsive to medication; the nurse's impression was 
tendonitis of the right elbow and right shoulder.  X-rays of 
the right shoulder (September 2000) and bilateral wrists and 
hands (January 2001) resulted in impressions of no bony or 
soft tissue abnormalities and well-maintained joint spaces.  
A nurse's note in January 2001 noted an impression of chronic 
tendonitis/bursitis of the hands, elbows, and right shoulder.

The appellant filed a claim for higher ratings in January 
2001, as well as claims for secondary service connection for 
right shoulder, right elbow, and right wrist disorders.

In a March 2001 VA psychiatry progress note, the appellant 
complained of increasing depression and anhedonia, 
specifically citing frustration over difficulty typing due to 
tendonitis of her dominant right arm and hand.  The 
psychiatrist's impression was severe recurrent major 
depressive disorder.  Psychiatry progress notes from April 
through June 2001 continued to cite workplace concerns and 
chronic pain as current stresses. 

In April 2001, the appellant filed a claim for secondary 
service connection for depression, which she asserted was due 
to dealing with chronic pain of the right hand, elbow, and 
shoulder for over one year.  She enclosed a letter from her 
attending VA physician stating that the appellant was 
currently in treatment for right hand, elbow, and shoulder 
tendonitis, with symptoms aggravated by repetitive movement 
and hampering the appellant's ability to type and write.

An April 2001 VA EMG report reflects a conclusion that the 
pain and tingling in the appellant's wrists and hands were 
not due to carpal tunnel syndrome.  Also noted was that 
bilateral medial and ulnar motor and sensory conduction 
studies were normal.

A June 2001 VA outpatient treatment note reflects the 
appellant's complaint of a one-year history of pain "like a 
tourniquet" in the right arm, hand, and shoulder, radiating 
to the neck.  The physician noted multiple tender points over 
the neck, right shoulder, and arm.  The physician's 
impression was chronic pain in the right upper extremity 
unexplained by anatomical findings, but with hyperreflexia 
suggesting an upper motor neuron lesion such as cord 
compression.  The physician recommended MRI of the cervical 
spine.  Subsequent VA X-ray of the cervical spine in July 
2001 showed degenerative narrowing of the C5-C6 disc space, 
but MRI of the cervical cord in October 2001 revealed no 
intrinsic abnormalities to account for symptoms in the right 
upper extremity.

A July 2001 VA psychology note reflects that the appellant 
was then experiencing a great deal of arm and wrist pain, 
which she attributed to her current job, in which she spent 
most of her time typing.  The chronic pain, job stress, and 
significant weight gain had negatively impacted her self-
esteem and resulted in increased depression and feelings of 
personal failure.
 
On VA neurological examination in August 2001, the appellant 
reported that her problems began years before with numbness 
and tingling in the right thumb, progressing to cramping of 
the right hand, progressing to pain in the right forearm, 
elbow, and right shoulder, all aggravated by repetitious 
activity, especially typing.  The appellant stated that, 
during extended periods of rest, the symptoms were nearly 
resolved.  On examination, the appellant exhibited pain on 
palpation of the elbow, forearm, and shoulder, and pain on 
motion of the shoulder.  She had full range of motion of the 
joints.  Her strength was 5-/5 in the left upper extremity 
and 4+/5 in the right upper extremity due to reported pain 
avoidance.  Sensation was intact bilaterally.  The examiner 
assessed ergonomic problem secondary to repetitious 
activities with overuse of the right hand, resulting in a 
probable combination of muscle strain and inflammation of the 
forearm, probable tendonitis of the elbow, and possible 
bursitis versus tendonitis versus osteoarthritis of the 
shoulder.  In September 2001, the staff neurologist reviewed 
the examination notes and concurred that the appellant's pain 
was not neurological in origin.

During a VA psychology pain evaluation in September 2001, the 
appellant complained of chronic hand and wrist pain currently 
at 4/10 level, worst at 6/10 physically and 9/10 
psychologically, and best at 2/10 when not using the hand.  
She noted concerns that she would lose her job because her 
hand pain resulted in decreased productivity.  She reported 
that she was first diagnosed with depression in the 1990s, 
but that she had a history of depressed feelings dating back 
to her childhood.  The examiner noted that she exhibited 
guarding of the right arm during the interview.  The 
diagnosis was moderate recurrent major depressive disorder.  
Relevant general medical conditions were noted as chronic 
pain in the right hand, hyperlipidemia, gastroesophageal 
reflux disease, and temporomandibular joint disorder.  
Relevant environmental factors were noted as decreased 
productivity at work and possible loss of employment.

On VA medical examination in September 2001, the appellant 
complained of pain in the right hand, right arm, and right 
neck.  She reported that the pain was aggravated by typing, 
pushing heavy objects, or repetitive use, and relieved by 
rest.  On physical examination, there was active and passive 
limitation of range of motion the right neck and shoulder due 
to pain.  There was also decreased muscle strength of the 
right hand versus the left hand.  The examiner diagnosed 
neuropathy of the right hand, possibly due to nerve 
entrapment and scarring after surgery, and myofascial pain of 
the trapezius muscle group and splenius capitus.

During a March 2002 VA physical therapy session, the 
appellant reported current right thumb symptoms of burning 
pain in the extensor tendons (4/10 at rest and 6/10 during 
activity) and constant numbness at the tip.  Her bilateral 
grip and pinch ability was measured and found to be reduced 
for the right hand.  Right hand grip strength was 55 (70 is 
normal), versus left hand grip strength of 73 (62 is normal).  
Pinch test for the right hand was also weaker than the normal 
and was weaker than the left hand.  The appellant reported 
that she was capable of self-care, but that holding small 
utensils such as toothbrush or pen were difficult.  She also 
reported a history of dropping items.    

During an April 2002 VA psychiatric examination, the 
appellant reported that her depression started in 1994 and 
related to stress at her job, which required a significant 
amount of typing.  The psychiatrist conducted a mental status 
examination and recorded his observations in detail.  The 
examiner diagnosed mild-to-moderate recurrent recurrent major 
depression, but did not provide an opinion as to the etiology 
of the depression.

On VA examination of the peripheral nerves in April 2002, the 
appellant complained of pain in the right thumb, right wrist, 
right elbow, and right shoulder, as well as tenderness and 
cramps of the right thumb.  The examiner noted that X-rays of 
these joints were all normal, and that MRI of the cervical 
spine had not found nerve compression.  Physical examination 
of the right thumb, wrist, and elbow showed no abnormality.  
The right thumb had a small, well-healed scar.  There was no 
evidence of sensory or motor abnormality or deficit in the 
right upper extremity, and deep tendon reflexes were present.  
Ranges of motion of the right thumb, wrist, and elbow were 
normal.  Range of motion of the right shoulder was somewhat 
limited.  X-rays of the right thumb, right wrist, right 
elbow, and right shoulder were all normal, as was MRI of the 
cervical spine.  The examiner's diagnosis was history of 
trauma to the right thumb with infection, small well-healed 
surgical scar with no limitation, no evidence of arthritis in 
the right shoulder, and normal hand, thumb, fingers, wrist 
joint, elbow joint, and cervical spine.  The examiner stated 
that in his medical opinion it is not likely that the 
appellant's right wrist, right elbow, and right shoulder are 
related to the service-connected right thumb condition.

The appellant had a VA MRI of the right shoulder in January 
2003.  The interpreter's impression was signal increase in 
the supraspinatus tendon consistent with interstitial injury 
and/or degeneration.  

III.  Analysis

1. Claims for Increase

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A.  Right Thumb

Musculoskeletal disabilities are rated under 38 C.F.R. 
§ 4.71a, and neurological disabilities are rated under 
38 C.F.R. § 4.124a.  There is no indication that the 
appellant has any musculoskeletal disability of the right 
thumb to warrant rating under 38 C.F.R. § 4.71a.  Multiple X-
rays have detected no evidence of fracture or post-traumatic 
abnormalities, and the most recent musculoskeletal VA 
examination of record (in April 2002) shows no limitation of 
motion, to include limitation of motion due to pain on 
motion; the examiner's impression was of a normal thumb.

As there are no musculoskeletal symptoms to rate, the right 
thumb disability is rated as a neurological disability under 
38 C.F.R. § 4.124a.  Disabilities of the median nerve are 
rated under Diagnostic Code 5215.  A rating of 60 percent is 
granted for complete paralysis in the dominant hand, as 
manifest by the "griffin claw" deformity.  Incomplete 
paralysis of the median nerve in the dominant hand is rated 
as 10 percent for mild symptoms, 30 percent for moderate 
symptoms, and 40 percent for severe symptoms.  The terms 
"mild," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

In this case, review of the evidence shows that the 
appellant's median nerve paralysis is no more than "mild."  
The most recent EMG, in April 2001, found that median motor 
and sensory conduction studies were normal.  The record shows 
that the appellant has reduced grip strength in the right 
hand, measured in March 2002 as 55 out of a normal 70; 
however, this finding, alone, is not reflective of, or of 
disability comparable to, the "moderate" or "severe" 
incomplete paralysis for which a higher rating is assignable.

2. Right Thumb Scar

Disabilities of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  As addressed in more detail below, the 
criteria for rating disabilities of the skin changed, 
effective August 30, 2002.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the July 2003 
SOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

A "deep scar" is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  
An "unstable scar" is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  

In this case, the VA medical examination of November 1996 
found that the scar was adherent to the underlying bone, and 
caused diminished sensation and hypersensitivity of the 
thumb; there was no evidence of instability.  There is no 
recent evidence to the contrary; the VA examiner in April 
2002 noted a small, well-healed scar but did not comment on 
whether or not it was still adhering to the underlying bone.

Under the rating criteria in effect prior to August 30, 2002, 
the available diagnostic codes were Diagnostic Code 7803 
(scar, superficial, poorly nourished, with repeated 
ulceration), Diagnostic Code 7804 (scar, superficial, tender 
and painful on objective demonstration), or Diagnostic Code 
7805 (scars, other, rate on limitation of function of part 
affected).  There is no evidence of limitation of function or 
ulceration associated with the scar prior to August 30, 2002, 
so the RO's rating under Diagnostic Code 7804 (scars, 
superficial, that are painful on objective demonstration) was 
appropriate, based on the appellant's complaint of pain and 
numbness.  The RO granted a 10 percent rating, the only 
rating assignable under that diagnostic code.

Under the rating criteria in effect as of August 30, 2002, 
deep scars (associated with underlying soft tissue damage) 
are rated under the new Diagnostic Code 7801.  Superficial 
scars (not associated with underlying soft tissue damage) are 
rated under the new Diagnostic Code 7802 (scars other than 
head, face, or neck that are superficial and that do not 
cause limited motion), or the essentially unchanged 
Diagnostic Codes 7803 (scars, superficial, unstable), 7804 
(scars, superficial, painful on examination), or 7805 (scars, 
other, rate as limitation of motion of the affected part).  
There is no evidence of limitation of motion to enable rating 
under Diagnostic Code 7805, and the schedular maximum for the 
other diagnostic codes (Diagnostic Codes 7802, 7803, and 
7804) is 10 percent.  Rating under the new rating schedule 
accordingly causes no change in the evaluation of the 
disability and presents no advantage to the appellant.

The Board notes that under the revised rating criteria, the 
appellant's scar could, arguably, be rated under Diagnostic 
Code 7801 as a "deep scar", since the November 1996 VA 
medical examiner noted that the scar was adherent to the 
bone.  Under the revised for Diagnostic Code 7801, a rating 
of 10 percent is assigned to deep scars with an area or areas 
exceeding six square inches, and a rating of 20 percent is 
assigned to scars exceeding twelve square inches.  Since the 
scar on the tip of the appellant's thumb does not exceed 
twelve square inches, rating under this diagnostic code would 
not result in any higher rating.    


C.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that either right 
thumb disability presents so exception or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (not explicitly cited, 
but addressed in the July 2003 SOC).  Neither disability is 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in each assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of the factors 
outlined above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).G

The Board also  considered the applicability of the benefit-
of-the-doubt doctrine in adjudicating each claim.  However, 
as the preponderance of the evidence is against each claim 
for increase, that doctrine is not applicable.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56 (1990).

2.	Claims for Secondary Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). 

A.  Depression

In this case, the appellant contends that her current 
depression is caused by the chronic pain attributable to her 
service-connected right thumb disorder, and to her anxiety 
that the reduced work productivity consequent to the right 
thumb disorder will cause her to lose her employment.

The evidence of record establishes that the appellant has 
been competently diagnosed with recurrent major depressive 
disorder.  The first recorded onset of the disability was in 
1997, although she informed her attending medical personnel 
that she had depressed feelings dating from childhood.  The 
earlier psychiatric and psychological treatment notes made no 
reference to chronic pain or to employment concerns.  The 
more recent treatment notes increasingly cited chronic right 
upper extremity pain (not just thumb pain), frustration over 
reduced work productivity, and concerns over possible loss of 
her job as stressors causing the appellant current anxiety.  
However, there is no competent opinion establishing a medical 
relationship between the service-connected thumb disability 
and the depressive disorder. 

The Board has considered the appellant's assertions that her 
depression is secondary to her service-connected right thumb 
disability.  The appellant is certainly competent to describe 
her own symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
However, as a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between her current seizure 
depression and her service-connected disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
service connection for depression must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 

B.  Right Shoulder, Right Elbow, Right Wrist, and Right Hand

Congress has specifically limited entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence of the claimed disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, there is no evidence of a current right 
shoulder disability, right elbow, right wrist, or right hand 
disability upon which to predicate a grant of service 
connection.  

As regards the right shoulder, VA clinical notes of September 
2000 record a complaint of right shoulder pain; the 
clinician's impression was possible tendonitis, and X-rays 
revealed no bony or soft tissue abnormality.  A VA nurse's 
impression in January 2001 was possible tendonitis or 
bursitis, and a VA physician's impression in April 2001 was 
tendonitis.  A VA neurologist in August 2001 diagnosed 
possible bursitis, tendonitis, or osteoarthritis.  A 
subsequent VA examination in April 2002 found no X-ray 
evidence of arthritis or other abnormality, although there 
was mild limitation of motion.  A VA MRI in January 2003 was 
consistent with interstitial injury and/or degeneration of 
the supraspinatus tendon.

As regards the right elbow, the VA clinician in September 
2000 had an impression of possible tendonitis of the elbow, 
and a VA nurse in January 2001 recorded an impression of 
tendonitis or bursitis.  A VA EMG in April 2001 revealed 
normal ulnar nerve conduction, and a VA physician that same 
month diagnosed tendonitis.  A VA neurologist in August 2001 
diagnosed probable tendonitis, and a VA medical examiner in 
April 2002 recorded an examination finding of normal elbow, 
to include normal X-ray and normal range of motion.

As regards the right wrist, a VA X-ray in January 2001 
revealed no bony or soft tissue abnormality of the wrist, and 
in April 2001 a VA EMG study showed normal ulnar and median 
nerve conduction.  A VA medical examination in April 2002 
found normal wrist on examination, including normal X-ray and 
normal range of motion.

Finally, as regards the right hand, a VA clinician in 
September 2000 noted an impression of possible tendonitis or 
bursitis of the hand; a VA X-ray in January 2001 noted no 
bony or soft tissue abnormality.   A VA nurse in January 2001 
recorded an impression of possible tendonitis or bursitis of 
the hand, and in April 2001 a VA physician diagnosed 
tendonitis.  A VA EMG study in April 2001 showed normal 
median nerve conduction.  A VA neurological examiner in 
August 2001 diagnosed an ergonomic problem of the right hand 
due to overuse.  The VA examiner in April 2002 did not make 
any observations regarding the right hand.

While the evidence, as summarized above, shows some 
complaints of right shoulder, right elbow, right wrist and 
right hand pain, consistent complaint of right shoulder pain, 
there is no confirmed medical diagnosis of the pathology for 
that pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  
In any event, the Board notes, parenthetically, that the 
April 2002 VA examiner opined that there was no relationship 
between right shoulder, right elbow, or right wrist pain and 
the service-connected right thumb disability.

As with the claim for secondary service connection for 
depression, the Board has considered the appellant's 
assertions in its adjudication of each claim; however, for 
the reasons expressed above, she simply is not competent to 
offer a probative (persuasive) opinion on a medical matter, 
such as the diagnosis of a claimed disability.  Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of competent evidence 
of a claimed disability there can be no valid claim for 
service connection on any basis.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer, 3 Vet. App. at 
225 (1992).  In the instant case, secondary service 
connection for right shoulder, right wrist, right elbow and 
right hand disability must each be denied because the first 
essential criterion for a grant of service connection on any 
basis-competent evidence of the claimed disability-has not 
been met.

Hence, each of the remaining claims for secondary service 
connection must be denied.  In reaching each conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as competent evidence simply does 
not support any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 



ORDER

A rating in excess of 10 percent for residuals, incision and 
drainage of a felon of the right thumb, with post-traumatic 
neuropathy, is denied.

A rating in excess of 10 percent for hypersensitive scar of 
the right thumb is denied.

Service connection for depression, as secondary to service-
connected disability of the right thumb, is denied.

Service connection for a right shoulder disorder, as 
secondary to service-connected disability of the right thumb, 
is denied.

Service connection for a right elbow disorder, as secondary 
to service-connected disability of the right thumb, is 
denied.

Service connection for a right wrist disorder, as secondary 
to service-connected disability of the right thumb, is 
denied.

Service connection for a right hand disorder, as secondary to 
service-connected disability of the right thumb, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


